JOHNSON, J.
This is an appeal of a conviction for a traffic infraction, driving under the influence of intoxicants, ORS 487.540.
After his arrest, defendant was released on his own recognizance and the Public Defender was appointed to represent defendant. Defense counsel concedes that since his appointment he has been unable to locate defendant and has had no contact or consultation with him. It appears that counsel, without the defendant’s authorization, entered a plea of not guilty. Defendant did not attend the trial, and was tried, convicted, and sentenced in absentia over defense counsel’s objections.1 Defense counsel has instituted this appeal.
The record indicates that there was no contact at any time between defendant and his appointed counsel. Defense counsel is attempting to prosecute this appeal without the defendant’s authorization, and perhaps without his knowledge. This he lacks standing to do, and the appeal is dismissed. Cf. In re Grimes’ Estate, 170 Or 204, 131 P2d 448 (1942); State v. Broom, 121 Or 202, 253 P 1042, 1044 (1927).
Appeal dismissed.

 Our disposition of this case should not be construed as approval of the procedure followed below.